PRYOR, J.
In the well-considered opinion at general term (29 N. Y. Supp. 56), the judgment was upheld not only by argument, but by authority conclusive on the court. The point involved, diversely decided in other states, does not appear to have been adjudicated by our own tribunal of last resort; and, as it is obviously of great importance to a very large interest, we think it should be passed upon by the court of appeals. The defendant, therefore, is allowed to prosecute the appeal further, but upon one point only, namely, the liability of the defendant under the circumstances in evidence. The order will be so drawn. Motion granted, without costs.